Title: To Thomas Jefferson from Philip R. Thompson, 10 September 1803
From: Thompson, Philip R.
To: Jefferson, Thomas


          
            
              Sir
            
            Culpeper Sept. 10th. 1803
          
          My friend Doct. James W. Wallace having occasion to go to Charlottesville, I do myself the honor to mention him to you as a gentleman of great private worth and professional ability—I have taken the liberty to advice him to avail himself of this opportunity to make his respects to you at Montecello.—
          
          I have the honor to be with the greatest respect Sir, Yr mo: Obt and most humble Sert
          
            Phil: R: Thompson
            
          
        